Citation Nr: 0637798	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  00-07 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an earlier effective date earlier than August 
1, 1996 for payment of dependency and indemnity compensation 
benefits (DIC).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from February 1952 to February 
1955 and from June 1958 to March 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  

The Board remanded the case in March 2001 and May 2004 for 
further evidentiary development.

In April 1999, a hearing was held at the RO.  In February 
2003, a Travel Board hearing was held in front of the 
undersigned Veterans Law Judge.  Transcripts of both hearings 
have been associated with the claims file.


FINDINGS OF FACT

1.  The veteran died in March 1977 of hepatic encephalopathy.

2.  In March 1977 the appellant filed an application for 
burial benefits with VA.

3.  In March 1977 the RO sent the appellant VA Form 21-354, 
an application for DIC benefits and advised her that it was 
important the application be returned within a year of the 
veteran's death.
4.  The appellant filed an informal claim for DIC benefits in 
July 1996.  A formal DIC claim was filed in January 1997.

5.  The appellant was paid a lump sum death payment benefit 
in March 1977. 

6.  An application for a lump sum death payment with the 
Social Security Administration is not an application for VA 
death compensation benefits.

7.  The appellant is entitled to DIC benefits from August 1, 
1996, or the first day of the month after the filing of the 
informal claim.  


CONCLUSION OF LAW

The criteria for an earlier effective date of August 1, 1996, 
for the award of dependency and indemnity compensation 
benefits, have not been met.  38 U.S.C.A. §§ 5105, 5110, 5111 
(West. 2002 & Supp. 2005); 38 C.F.R. §§ 3.114(a), 3.152, 
3.153, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to an earlier effective date for DIC 
benefits.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  In a VCAA 
letter of May 2005 the appellant was informed of the evidence 
necessary to establish entitlement, what evidence was to be 
provided by the appellant, what evidence the VA would attempt 
to obtain on her behalf, and what evidence was to be provided 
by her.  In addition, the appellant was informed of the 
specific law applicable to the claim.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
the Board finds that the VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  

The Board notes that the VCAA notice did not predate the 
rating decision.  However, the original RO decision on the 
issue on appeal was entered before the enactment of VCAA.  
Obviously, VA could not have informed the appellant of law 
that did not yet exist.  Further, a supplemental statement of 
the case was issued after the appellant was provided with 
notice.  This constitutes due process.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  The Board notes that in a letter of August 2006, 
the appellant stated she had no additional evidence to 
submit.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in May 2005 specifically described the evidence needed 
to establish entitlement and requested that the appellant 
send the RO what it needs in conjunction with providing a 
description of evidence that would be relevant to the 
appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regards to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that appellant's 
claim is being denied, therefore there can be no possibility 
of prejudice to the appellant even if the appellant was not 
informed of the same. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, available service medical records, 
social security administration documents and a death 
certificate have been obtained.  A Travel Board hearing was 
held.  Therefore, the Board finds that the VA has satisfied 
its duties to notify and to assist the claimant in this case.  
No further assistance to the appellant with the development 
of evidence is required, nor has the delayed notice of the 
VCAA resulted in any prejudice to the appellant.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

When a claim for dependency and indemnity compensation is 
received within one year of the initial report of actual 
death, the appropriate effective date shall be the first day 
of the month in which the death occurred.  38 U.S.C.A. § 
5110(d)(1); 38 C.F.R. § 3.400(c) (2006).  Where an award is 
based on liberalizing legislation benefits are not authorized 
prior to the effective date of the liberalizing regulation.  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 (2006). 

The date of receipt shall be the date on which a claim, 
information or evidence was received by VA.  38 U.S.C.A. § 
101(30); 38 C.F.R. § 3.1(r) (2006).

Pursuant to 38 C.F.R. § 3.153, an application on a form 
jointly prescribed by the Secretary and the Secretary of 
Health, Education, and Welfare filed with the Social Security 
Administration on or after January 1, 1957, will be 
considered a claim for death benefits and to have been 
received in the Department of Veterans Affairs as of the date 
of receipt by the Social Security Administration.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2006).

In the present case, the appellant alleges that she is 
entitled to an earlier effective date of March 1977 for DIC 
benefits.  She alleges that VA did not forward the 
application for DIC benefits when she initially applied for 
burial benefits and had VA done so, she would have filed for 
DIC benefits.  In the alternative she argues that since she 
filed for Social Security (SSA) benefits in March 1977 that 
her application for SSA benefits should be construed as an 
application for DIC benefits. 

After a careful review of the evidence of record, the Board 
finds that the evidence is against the appellant's claim.

Initially, the Board notes that the appellant has alleged 
that her application for VA Burial Benefits should be 
construed as an informal or formal claim for DIC benefits.  
However, the Board notes that the Court has held that an 
application for VA burial benefits is not a formal 
application for DIC benefits.  Mitscher v. West, 13 Vet. App. 
123 (1999); Shields v. Brown, 8 Vet. App. 346, 349 (1995); 
Herzog v. Derwinski, 2 Vet. App. 502, 503 (1992).  See also 
Thompson v. Brown, 6 Vet. App. 436, 437 (1994) (application 
for DIC benefits, is "not the functional equivalent of an 
application for burial benefits"). 

Further, in Shields, supra, the Court also held that the 
application for burial benefits would not be construed as an 
informal claim for DIC where the claimant had not checked the 
box on the application which indicated that the veteran's 
death was related to service.  The Board notes that the 
version of the burial benefits form filed in this case did 
not have such a box on the application.  Since the burial 
benefits application cannot be construed as an informal claim 
for DIC benefits, the VA was not under an obligation to 
forward a formal DIC application to the appellant pursuant to 
38 C.F.R. § 3.155(a) (where informal claim is received, VA 
must provide the claimant with a formal claim and thereafter 
claimant must file a formal application within one-year in 
order to preserve the filing of the informal claim as the 
date of claim).  For these reasons, the Board concludes that 
the application for burial benefits, filed within one year of 
the veteran's death, cannot be construed to have put VA on 
notice that she was also seeking DIC benefits and that VA was 
thus obligated to provide her with the requisite forms for 
her to apply for those benefits.  

Regardless, the evidence of record shows that the RO sent a 
letter to the veteran in March 1977 with VA Form 21-534, the 
application for DIC benefits, as an enclosure.  In the 
letter, the RO specified that it was important that the 
application be received within a year of the veteran's death.  
The Board notes that, the Court has held that a "presumption 
of regularity supports the official acts of public officers 
and, in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties."  Clear evidence to the contrary is required to 
rebut the presumption of regularity.  Ashley v. Derwinski, 2 
Vet. App. 307 (1992), (quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926)).  There is no evidence 
of record, such as undelivered mail, which could rebut this 
presumption of regularity.  Therefore, the Board finds that 
the veteran received the application for DIC benefits and 
knew she should file it within a year of the veteran's death.  
However, the appellant did not file a DIC application until 
July 1996.

(The record does establish that the March 1977 letter was 
addressed to "Rich Vista" and that the zip code was 99504.  
However, that was the address provided by the appellant in 
the claim for burial benefits.  Sending a claim form to the 
address provided by the appellant does not establish error on 
the part of VA.) 

At the Travel Board hearing the appellant' representative 
argued that the veteran applied for benefits with the SSA and 
that said application should be construed as an application 
for DIC benefits.  

The Board notes that 38 U.S.C.A. § 5105 (West 2002) pertains 
to joint applications for social security and dependency and 
indemnity compensation, and reads, in pertinent part, as 
follows:

(a) The Secretary and the Commissioner of Social 
Security shall jointly prescribe forms for use by 
survivors of members and former members of the 
uniformed services in filing application for benefits 
under chapter 13 of this title and title II of the 
Social Security Act (42 U.S.C. 401 et seq.).  Each such 
form shall request information sufficient to constitute 
an application for benefits under both chapter 13 of 
this title [38 USCS §§ 1301 et seq.] and title II of 
the Social Security Act (42 U.S.C. 401 et seq.).

(b) When an application on such form is filed with 
either the Secretary or the Commissioner of Social 
Security, it shall be deemed to be an application for 
benefits under both chapter 13 of this title [38 USCS 
§§ 1301 et seq.] and title II of the Social Security 
Act (42 U.S.C. 401 et seq.).

38 C.F.R. § 3.152 (2006) provides that "[a] specific claim 
in the form prescribed by the Secretary (or jointly with 
the Secretary of Health and Human Services, as prescribed 
by 38 C.F.R. § 3.153) must be filed in order for death 
benefits to be paid to any individual under the laws 
administered by VA. (See § 3.400(c) concerning effective 
dates of awards.)."  

38 C.F.R. § 3.153 (2006) provides that "[a]n application on 
a form jointly prescribed by the Secretary and the Secretary 
of Health, Education, and Welfare filed with the Social 
Security Administration on or after January 1, 1957, will be 
considered a claim for death benefits, and to have been 
received in the Department of Veterans Affairs as of the date 
of receipt in Social Security Administration.  The receipt of 
such an application (or copy thereof) by the Department of 
Veterans Affairs will not preclude a request for any 
necessary evidence."

Initially, the Board notes that the determination as to 
whether the appellant had indeed filed a claim with SSA on a 
form "jointly prescribed" so as to also constitute a claim 
for DIC benefits is complicated by the fact that a complete 
copy of the appellant's original 1977 claim for SSA death 
benefits is not on file.  However, the record does contain a 
letter form SSA dated in April 1999 which advices the 
appellant of the lump sum death payment of $255.00.  
Furthermore, at the Travel Board hearing, the appellant 
testified that she did not apply for monthly benefits for SSA 
at the time of the veteran's death.  

In Kay v. Principi, 16 Vet. App. 529 (2002) the Court 
provided guidance as to which applications were considered 
"jointly prescribed" by VA and SSA.  In Kay, the Court 
noted that VA Manual M21-1 provisions 6.05 and 26.01(h) 
provide a broad definition for the types of applications that 
are considered joint applications for VA and SSA benefits .  
The Court also pointed to 42 U.S.C.A. § 402(o) which provides 
a list of applications are "jointly prescribed" by VA and 
SSA.  See Kay, supra at 533.

For additional guidance as to which applications are 
"jointly prescribed" by VA and SSA, the Board again follows 
the Court's direction and turns to 42 U.S.C.A. § 402(o), 
which essentially enumerates the benefits for which an 
application properly filed with VA may also constitute an 
application for SSA benefits.  It states the following:

In the case of any individual who would be 
entitled to benefits under subsection (d) 
[addressing child's insurance benefits], (e) 
[addressing widow's insurance benefits], (g), 
[addressing mother's and father's insurance 
benefits] or (h) [addressing parent's insurance 
benefits] of this section upon filing proper 
application therefore, the filing with the 
Administrator of Veterans Affairs by or on behalf 
of such individuals of an application for such 
benefits, on the form described in section 5105 of 
title 38, shall satisfy the requirement of such 
subsection (d), (e), (g), or (h) that an 
application for such benefits be filed.

42 U.S.C.A. § 402(o).

The legislative history of 42 U.S.C. § 402(o) reveals that 
the application for a lump sum death payment is not one of 
the forms that has been "jointly prescribed" for dual 
applicability with VA and SSA.  Specifically the legislative 
history states that "[t]he new subsection (o) [of 42 U.S.C.] 
makes it clear that in the case of monthly survivors benefits 
payable . . . to a widow, child, or parent of a deceased 
individual who was a member of a uniformed service, the 
requirement that an application for such benefits be filed 
will be satisfied if such widow, child, or parent files an 
application for such benefits with the Administration of 
Veterans' Affairs."  Senate Report No. 2380, 84th Cong., 2d 
Session (1956), reprinted at 1956 U.S.C.C.A.N. 3976, 3994 
(emphasis added).  In the appellant's case, the evidence is 
clear that she did not apply for a monthly benefit.  Instead, 
the evidence of record supports that she applied of a lump 
sum death benefit payment.  As the benefit applied for with 
the SSA was not a monthly benefit and only monthly benefits 
were the ones envisioned to have "jointly prescribed" 
applications, it follows that the application for the lump 
sum payment is not a "jointly prescribed" application and 
therefore cannot be considered an application for DIC 
benefits with the VA. 

In this case, the evidence of record is clear, the appellant 
received a one-time lump sum payment from the SSA.  Both 
documents submitted by the appellant and her own assertions 
at the Travel Board hearing note that the veteran received a 
one-time lump sum payment and that she did not apply for a 
monthly benefit from the SSA.  Considering the legislative 
history of 42 U.S.C. § 402(o), the Board finds that the 
appellant did not file a claim which was "jointly 
prescribed" as the legislative history is clear that the 
"jointly prescribed" applications are for monthly benefits.  

Furthermore, the Board notes that 42 U.S.C. § 402(o) provides 
a specific list of those applications which will be 
considered as "jointly prescribed" and that would be 
considered an application for DIC benefits once they have 
been filed with the SSA.  As the appellant, through her own 
admissions, did not apply for a monthly benefit from the SSA, 
the Board finds that the appellant did not file an 
application listed under 42 U.S.C. § 402(o) which is 
considered a "jointly prescribed" application.  Stated 
differently, the Board finds that the evidence of record does 
not support the appellant's allegations that her filing a 
claim with the SSA for a lump sum death payment should be 
considered an application for DIC benefits with the VA.  
Accordingly, the appellant's claim for an earlier effective 
date is denied.

ORDER

An earlier effective date earlier than August 1, 1996 for 
payment of dependency and indemnity compensation benefits 
(DIC).

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


